Citation Nr: 0218322	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  00-11 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center and Regional 
Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected lumbar spine disability, currently evaluated as 
40 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected thoracic spine disability, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1980.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

In a signed statement received at the Board in November 
2002, prior to the promulgation of a decision, the veteran 
indicated that he wished to withdraw his claims from 
appellate status.  


CONCLUSION OF LAW

The Board does not have jurisdiction to review the 
veteran's claims increased ratings for service-connected 
lumbar spine and thoracic spine disabilities.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.204 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran's appeal arose from a June 
1999 rating decision, which denied increased evaluations 
for his service-connected lumbar spine and thoracic spine 
disabilities.  The record reflects that the veteran 
subsequently completed a timely appeal regarding both of 
these issues.  However, in a signed statement received by 
the Board in November 2002, the veteran indicated that he 
wished to withdraw both claims from appellate status. 

Under 38 U.S.C.A. § 7105 (West 1991 & Supp. 2002), the 
Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not 
withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).

In the case at hand, prior to the promulgation of a 
decision by the Board, the veteran expressed a desire to 
withdraw all issues pending before the Board.  As a result 
of this withdrawal, no allegations of error of fact or law 
remain before the Board for consideration with respect to 
those issues.  Consequently, the veteran's appeal as to 
both issues is dismissed, without prejudice.


ORDER

The appeal is dismissed as to both issues.


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

